Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing December 31, 2008 Securities and Exchange Commission Office of Filings and Information Services treet N.E. Washington, DC 20549 RE: Dreyfus Worldwide Dollar Money Market Fund File No. 811-5717; 33-26830 Gentlemen: Transmitted for filing is Form N-CSR for the above-referenced Registrant for the Annual Report ended October 31, 2008. Please direct any questions or comments to the attention of the undersigned at 212-922-6858. Very truly yours, /s/ Monica Giron Monica Giron Paralegal
